PER CURIAM:
Abdul Mu’min appeals the district court’s order dismissing his civil rights complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we deny Mu’ min’s motion for injunctive relief and expe*203dited treatment and affirm for the reasons stated by the district court. Mu’min v. Kincaid, No. 7:13-cv-00588-GEC (W.D.Va. Feb. 19, 2014).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Mu’min's RLUIPA claim was not properly before the district court. He did not clearly assert a desire to raise a RLUIPA claim until his motion to reconsider and at no time fairly communicated his intention to the district court prior to its ruling. Because the district court dismissed Mu’ min's civil action without prejudice, nothing prevents Mu’min from pursuing a RLUIPA claim in a new action.